DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 06/10/2022. Claims 1-6, 10, 12-18 and 20 are pending in the application. Claims 1, 2, 10, 12, 13, 16-18 and 20 have been amended. Claims 7-9, 11, and 19 have been recently cancelled.
Response to Arguments
Applicant’s arguments, see pages 9-12, filed on 06/10/ 2022, with respect to the rejection of the amended claims 1 and 16 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, the claims have been rejected in view of De Nando et al. (US 2009/0121592) as indicated in the below rejection. 
Applicant’s arguments, see pages 9-12, filed on 06/10/ 2022, with respect to the rejection of the amended claims 10 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Nando et al. (US 2009/0121592).
With regards to claim 1: 	De Nando et al. discloses (refer to Fig. 1 below and ([0028]-[0029], [0032], [0034], [0046]-[0048], [0066]-[0067], [0075]-[0077], [0082], [0085]-[0087], [0106]-[0114])) a system for a medical gas delivery module, comprising:
 	a first conduit (A) configured to flow a medical gas from a pipeline gas supply source (3) to a gas delivery system (5);
 	a switching (11) valve coupled in the first conduit (A) that, when open, enables gas flow from the pipeline gas supply source to the gas delivery system and, when closed, blocks gas flow from the pipeline gas supply source to the gas delivery system;
 	at least one sensor (not shown) coupled to the first conduit;
 	a second conduit (B) configured to flow the medical gas from an alternative gas supply source (4) to the gas delivery system;
 	the switching valve (11) coupled in the second conduit (A) that, when switching, enables gas flow from the alternative gas supply source to the gas delivery system and, when closed, blocks gas flow from the alternative gas supply source to the gas delivery system; and
 	a controller (35), when executed, cause the controller to (see [0005]:
 	supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit (A);
 	measure a quality of the medical gas in the first conduit via the sensor;
 	compare the quality of the medical gas measured by the at least one sensor to an allowable range;
	responding to the measured quality being outside of the allowable range by:
switch to the alternative gas supply source (4) for supplying the medical gas to the gas delivery system; and
transmitting a pipeline gas supply fault to an operator of the gas delivery system, a controller (35) of the gas delivery system, and a remote error log, wherein the pipeline gas supply fault includes one or more of an audible, text-based, or computer-readable message (see [0046]-[0047]); and
 	continue supplying the medical gas to the gas delivery system from the pipeline (A) gas supply source (3) in response to the measured quality being inside of the allowable range.

    PNG
    media_image1.png
    624
    869
    media_image1.png
    Greyscale

Fig. 1
In making and/or using the device of De Nando et al., one would necessary perform the method for a medical gas delivery module, comprising:
supplying a medical gas from a pipeline gas supply source (3) to a gas delivery system (5) via a first conduit A);
measuring (by the sensor) a quality of the medical gas in the first conduit (A);
comparing (in the controller (35)) the measured quality to an allowable range;
responding to the measured quality being outside of the allowable range by:
switch to the alternative gas supply source (4) for supplying the medical gas to the gas delivery system; and
transmitting a pipeline gas supply fault to an operator of the gas delivery system, a controller (35) of the gas delivery system, and a remote error log, wherein the pipeline gas supply fault includes one or more of an audible, text-based, or computer-readable message (see [0046]-[0047]); and
continue supplying the medical gas to the gas delivery system from the pipeline (A) gas supply source (3) in response to the measured quality being inside of the allowable range.
With regards to claim 2: 	De Nando et al. discloses the method of claim 1, wherein measuring the quality of the medical gas in the first conduit includes measuring the quality via a gas quality sensor coupled in the first conduit, and the gas quality sensor is one of a humidity sensor, a hydrocarbon sensor, and a particulate matter sensor (pressure, temperature ; see [0086]).
With regards to claim 3: 	De Nando et al. discloses the method of claim 1, wherein supplying the medical gas from the pipeline gas supply source (3) to the gas delivery system includes maintaining open a first valve (11) coupled in the first conduit (A) and maintaining closed a second valve (11) coupled in a second conduit (B) configured to flow the medical gas from the alternative gas supply source (4) to the gas delivery system.
With regards to claim 4: 	De Nando et al. discloses ([0076]) the method of claim 3, wherein switching to the alternative gas supply source (3) includes closing the first valve (11) to block a flow of the medical gas through the first conduit (A) while opening the second valve (11) to enable a flow of the medical gas through the second conduit (B).
With regards to claim 6: 	De Nando et al. discloses ([0086]) the method of claim 1, wherein the allowable range is selected based on at least one of an identity of the medical gas, the measured quality, and a configuration of the pipeline gas supply source.
With regards to claim 16:
De Nando et al. discloses ([0028]-[0029], [0032], [0034], [0046]-[0048], [0066]-[0067], [0075]-[0077], [0082], [0085]-[0087], [0106]-[0114]) a non-transitory computer-readable medium (software) comprising instructions that, when executed, cause a processor to: 
operate a medical gas delivery module to supply a medical gas from a pipeline gas supply source to a gas delivery system via a first conduit of the medical gas delivery module; 
operate a gas quality sensor coupled to the first conduit to measure a quality of the medical gas in the first conduit; Page 6 of 12Application No. 16/218,370 Application Filing Date: December 12, 2018 
Docket No. 326554-1compare the quality of the medical gas measured by the gas quality sensor to an allowable range; 
respond to the quality of the medical gas being outside of the allowable range by: 
operating the medical gas delivery module to switch to an alternative gas supply source for supplying the medical gas to the gas delivery system; 
transmitting a pipeline gas supply fault to an operator of the gas delivery system, a controller of the gas delivery system, and a remote error lot, wherein the pipeline gas supply fault includes one or more of an audible, text-based, or computer-readable message; and
 	continue operating the medical gas delivery module to supply the medical gas to the gas delivery system from the pipeline gas supply source in response to the quality of the medical gas being inside of the allowable range.
With regards to claim 17:
 	De Nando et al. discloses ([0106]-[0114]) the non-transitory computer-readable medium of claim 16, wherein to operate the medical gas delivery module to supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit of the medical gas delivery module, the instructions, when executed, cause the processor to: 
 	maintain open a first valve coupled in the first conduit and maintain closed a second valve coupled in a second conduit configured to flow the medical gas from the alternative gas supply source to the gas delivery system.
With regards to claim 18:
De Nando et al. discloses the non-transitory computer-readable medium of claim 17, wherein to operate the medical gas delivery module to switch to the alternative gas supply source (4) for supplying the medical gas to the gas delivery system, the instructions, when executed, cause the processor to: 
close the first valve (11) to block a flow of the medical gas through the first conduit (A) while opening the second valve (11) to enable a flow of the medical gas through the second conduit (B).
With regards to claim 20: 
De Nando et al. discloses the non-transitory computer-readable medium of claim 16, wherein to compare the quality of the medical gas measured by the gas quality sensor to the allowable range, the instructions, when executed, cause the processor to: 
select the allowable range based on at least one of an identity of the medical gas, the quality of the medical gas measured by the gas quality sensor, and a configuration of the pipeline gas supply source.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Nando et al., as applied to claim 1 above, and further in view of HASEGAWA (JP H0894000).
With regards to claim 5: 
De Nando et al. discloses the method of claim 1, wherein the medical gas is oxygen. 
De Nando et al. does not disclose the pipeline gas supply source includes an oxygen concentrator, and the measured quality is a concentration of oxygen, and the method further comprises: further in response to the measured concentration of oxygen being inside of the allowable range, communicating the measured concentration of oxygen to a controller of the gas delivery system.
HASEGAWA discloses (refer to Fig. 2 below and ([0005], [0019])) a system for a medical gas delivery module, comprising:
 	a first conduit (c) configured to flow a medical gas from a pipeline gas supply source (b) to a gas delivery system (not shown);
  	a switching (a) valve coupled in the first conduit (c) that, when open, enables gas flow from the pipeline gas supply source to the gas delivery system and, when closed, blocks gas flow from the pipeline gas supply source to the gas delivery system;
 	at least one gas quality sensor (in (b), not shown) coupled to the first conduit upstream of the switching valve (a);
 	a second conduit (f) configured to flow the medical gas from an alternative gas supply source (e) to the gas delivery system;
 	the switching valve (a) coupled in the second conduit (f) that, when switching, enables gas flow from the alternative gas supply source to the gas delivery system and, when open, blocks gas flow from the alternative gas supply source to the gas delivery system; and
 	a controller (g), when executed, cause the controller to (see [0005]:
 	supply the medical gas from the pipeline gas supply source to the gas delivery system via the first conduit (c);
 	measure a quality of the medical gas in the first conduit via the at least one gas quality sensor;
 	compare the quality of the medical gas measured by the at least one gas quality sensor to an allowable range;
 	switch to the alternative gas supply source for supplying the medical gas (BG) to the gas delivery system and communicate a pipeline gas supply fault (second conduit (f)) in response to the measured quality being outside of the allowable range (abnormality occurs); and
 	continue supplying the medical gas (MG) to the gas delivery system from the pipeline gas supply source in response to the measured quality being inside of the allowable range; 
the pipeline gas supply source includes an oxygen concentrator, and the measured quality is a concentration of oxygen, and the method further comprises: further in response to the measured concentration of oxygen being inside of the allowable range, communicating the measured concentration of oxygen to a controller of the gas delivery system ([0005], [0019]).

    PNG
    media_image2.png
    339
    448
    media_image2.png
    Greyscale

Fig. 2
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of De Nando et al. to include an oxygen concentrator, and the measured quality is a concentration of oxygen, and the method further comprises: further in response to the measured concentration of oxygen being inside of the allowable range, communicating the measured concentration of oxygen to a controller of the gas delivery system as disclosed by HASEGAWA to provide an alternative parameter to monitor the medical gas in the system in order to determine when to switch the medical gas supply to the gas delivery system from an alternative gas source.
Allowable Subject Matter
Claims 10, and 12-15 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753